Opinion issued December 13, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00870-CR
                           ———————————
                  IN RE CARL DARNELL GAVIN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Carl Darnell Gavin, seeks a writ of mandamus to compel the trial

court to vacate its November 9, 2007 order entering judgment nunc pro tunc.*

      We deny the petition for writ of mandamus.

                                PER CURIAM



*
      The underlying case is State of Texas v. Carl Darnell Gavin, cause number
      1085545, in the 177th District Court of Harris County, Texas. The Honorable
      Ryan Patrick is the current presiding judge of that court.
Panel consists of Justices Massengale, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2